Case 1:19-cv-24539-FAM Document 86 Entered on FLSD Docket 01/22/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 19-24539-CIV-MORENO/LOUIS

  HAPPY TAX FRANCHISING, LLC, et al.,

         Plaintiffs,

  v.

  JAMEY HILL et al.,

       Defendants.
  ____________________________________/

                             ORDER TO FILE PROOF OF SERVICE

         THIS CAUSE is before the Court upon a sua sponte review of the record. Federal Rule of

  Civil Procedure 4(m) requires service of the summons and complaint to be perfected upon

  defendants within 90 days after the filing of the complaint. Plaintiffs initially filed this action on

  October 4, 2019, in state court (ECF No. 1-1). The action was removed to the Southern District of

  Florida on November 1, 2019 (ECF No. 1). Summonses have been issued as to all Defendants (see

  ECF No. 26), but there is no evidence that service has been perfected on Defendant Chad Greene.

  Accordingly, it is ORDERED AND ADJUDGED that, within seven (7) days, Plaintiffs shall file

  proof of such service upon Defendant Chad Greene with the Court. Failure to file proof of service

  of the complaint on Defendant Chad Greene by the stated deadline may result in dismissal of all

  claims against Defendant Chad Greene without prejudice and without further notice.

         DONE AND ORDERED in Miami, Florida this 22nd day of January, 2021.



                                                  _______________________________________
                                                  LAUREN LOUIS
                                                  UNITED STATES MAGISTRATE JUDGE
